Citation Nr: 0400533	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
rating decision of September 1, 1955, which assigned a 10 
percent disability rating for residuals of fracture of the 
left tibia. 

2.  Entitlement to an effective date earlier than March 23, 
2001, for the grant of secondary service connection for a low 
back disorder. 

3.  Entitlement to an effective date earlier than March 23, 
2001, for the grant of a 30 percent disability rating for 
service-connected residuals of fracture, left tibia with left 
ankle and left knee disability.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from June 1953 to May 
1955.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which increased the evaluation 
for residuals of fracture of the left tibia with left ankle 
and left knee disability from 10 percent to 30 percent, 
effective March 23, 2001.  In that decision, the RO also 
granted service connection for rotary scoliosis of the lumbar 
spine with degenerative hypertrophic facet involvement and 
assigned a 20 percent disability evaluation, effective March 
23, 2001.  The veteran since has perfected an appeal to the 
Board on the issue of his entitlement to an earlier effective 
date for these grants.  

In a rating action, dated in July 2002, the RO determined 
that there was no clear and unmistakable error in the 
September 1955 rating decision.  The veteran was notified of 
that decision in a letter dated in July 2002.  In his 
substantive appeal (VA Form 9), received in January 2003, the 
veteran indicated that the RO committed factual error in its 
September 1955 decision, in failing to provide clear 
description of the "residuals" for which he was service-
connected.  The Board construes this statement as an NOD with 
the July 2002 RO decision in finding no clear and 
unmistakable error in the September 1955 rating decision; 
however, a review of the record shows that the RO has not 
issued an SOC with regard to that claim and this matter is 
addressed in the REMAND section.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  



REMAND

I.  Earlier effective date for a grant of 10 percent for 
residuals of fracture of the left tibia and secondary service 
connection for a low back disorder.

The veteran contends that he is entitled to an effective date 
prior to March 23, 2001, for a grant of an increased rating 
for the residuals of fracture of the left tibia.  He points 
out that he had similar residuals back in 1955, as those that 
were mentioned in the July 2002 rating action.  The veteran 
also argues that his back disorder was caused by the 
shortening of his left lower extremity, which was present 
from the initial award in September 1955; therefore, service 
connection for his back disorder should be made retroactive 
to the initial rating action.  

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  This 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  As part of the notice, VA is to 
specifically inform him and his representative of which 
portion, if any, of the evidence is to be provided by him and 
which part, if any, VA will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The veteran has not been provided any sort of VCAA notice 
whatsoever, particularly insofar as advising him that 
evidence of an earlier filed claim is necessary to 
substantiate the claims for an earlier effective date for 
this condition.  See, e.g., Huston v. Principi, 17 Vet. App. 
195 (2003).


II.  Clear and Unmistakable error.

The Board further notes that the RO, by a decision entered in 
July 2002, determined that there was no clear and 
unmistakable error in the September 1955 decision that 
assigned a 10 percent rating for residuals of fracture of the 
left tibia and failed to grant service connection for a low 
back disorder.  Subsequently, in January 2003, the veteran 
submitted a VA Form 9 wherein he expressed disagreement with 
respect to that determination.  It does not appear from the 
record, however, that a statement of the case (SOC) 
addressing that claim has been furnished to the veteran.  In 
situations such as this, the United States Court of Veterans 
Appeal has held that the Board should remand, rather than 
refer, the matter to the RO for the issuance of an SOC.  See, 
e.g., Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999).  

As noted above, the Court has held that the failure to issue 
a statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).  See also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  However, in such a case shall thereafter be 
returned to the Board only if perfected by the filing of a 
timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).  See also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required -- indeed, it 
had no authority -- to proceed to a decision") (citation 
omitted).

On remand, the RO should reexamine the CUE claim to determine 
whether additional development or review is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO should prepare an SOC in accordance with 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal, or the NOD is withdrawn.  See 38 
C.F.R. § 19.26 (2003).  If, and only if, a timely substantive 
appeal is received, then this claim should thereafter be 
certified to the Board for appellate review.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2003).  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Thereafter, the Veterans Benefits Act of 2003 was passed, 
allowing VA to adjudicate a claim prior to expiration of the 
one-year period following a VCAA notice.  This adjudication 
usually occurs after 60 days from the date of mailing the 
VCAA notice, although the veteran still has a full one year 
to identify and/or submit additional supporting information 
and evidence.  See the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process notice 
requirements, etc., this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran an 
updated VCAA notice in accordance with 
the recently passed Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003), including issuance 
of a supplemental statement of the case 
containing the appropriate law and 
regulations addressing VCAA.  

2.  The RO must issue an SOC addressing 
the issue of whether there was clear 
and unmistakable error in the September 
1955 rating action, which assigned a 10 
percent rating for residuals of a 
fracture of the left tibia and failed 
to grant service connection for a low 
back disorder.  He also must be advised 
of the time limit for filing a 
substantive appeal to the Board 
concerning this particular claim.  
38 C.F.R. § 20.302(b).   The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal 
precedents.  If, and only if, he 
perfects an appeal concerning this 
claim should it be returned to the 
Board.  

3.  If additional evidence is submitted 
or otherwise obtained, the RO should 
readjudicate the claim for an effective 
date earlier than March 23, 2001, for 
the assignment of a 10 percent rating 
for residuals of fracture of the left 
tibia.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then a supplemental 
statement of the case (SSOC) should be 
provided and the veteran given an 
opportunity to respond to it before 
returning his claim to the Board.   The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal 
precedents.


The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the claimant until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




